Exhibit 10.1

 

Outside Director Compensation Program

(Updated as of May 2015)

 

 

The following compensation shall be payable in accordance with the terms set
forth below to each Outside Director serving on the Board of Directors (the
“Board”) of Demand Media, Inc. (the “Corporation”). Outside Directors shall
include any member of the Board who is not (i) an employee of the Corporation,
or (ii) affiliated with Oak Investment Partners, Spectrum Equity Investors or
Generation Capital, or any of their affiliated entities (collectively, the
“Venture Sponsors”).

 

Cash Compensation

 

 

 

Board Service

 

Annual Retainer:

$30,000

Non-Executive Chairman

 

Annual Retainer

$90,000

Committee Service

 

Audit Committee:

 

Chair Annual Retainer:

$15,000

Member Annual Retainer:

$8,000

Compensation Committee:

 

Chair Annual Retainer:

$10,000

Member Annual Retainer:

$5,000

Nominating and Corporate Governance Committee:

 

Chair Annual Retainer:

$8,000

Member Annual Retainer:

$4,000

 

All Annual Retainers will be paid quarterly in arrears after the end of each
applicable calendar quarter at the regularly scheduled Board meeting following
the conclusion of such quarter. The Annual Retainers to be paid for serving as
the Non-Executive Chairman and for service on any Committee (including as
Committee chair) are in addition to the Annual Retainer for serving on the
Board.

 

 





1

--------------------------------------------------------------------------------

 

Equity Compensation

 

 

 

Initial Equity Grant:

Each Outside Director will receive an initial equity award granted on or after
the date on which the Outside Director is first elected to the Board (the
“Initial Grant”) with an aggregate grant date fair value of approximately
$150,000.  The Initial Grant shall consist of (i) a one-time restricted stock
unit award with respect to the Corporation’s common stock with a grant date fair
value of approximately $75,000 (the “Initial RSU Grant”) and (ii) a one-time
non-qualified stock option award with respect to the Corporation’s common stock
with a grant date fair value of approximately $75,000 (the “Initial Option
Grant”), which Initial Option Grant shall have an exercise price equal to the
closing price of the Corporation’s common stock on the grant date on the
applicable exchange or market on which its common stock is listed as of such
date.  One-third (1/3) of the Initial RSU Grant shall vest on the one year
anniversary of the Outside Director’s appointment to the Board and the remaining
two-thirds (2/3) of the Initial RSU Grant shall vest in eight (8) substantially
equal installments on each three-month anniversary of the first vesting date,
subject to continued Board service through the applicable vesting date.
One-third (1/3) of the Initial Option Grant shall vest on the one year
anniversary of the Outside Director’s appointment to the Board and the remaining
two-thirds (2/3) of the Initial Option Grant shall vest in twenty-four (24)
substantially equal installments on each monthly anniversary of the first
vesting date, subject to continued Board service through the applicable vesting
date.

Annual Equity Grant:

Each Outside Director who is serving on the Board on the day preceding any
annual meeting of stockholders (excluding any Outside Director that received an
Initial Grant in the same calendar year as the calendar year in which the
applicable annual meeting of stockholders takes place) and whose service will
continue on the day following such annual meeting (whether due to re-election or
an ongoing term of service) will automatically receive an additional equity
award granted as of the date of such annual meeting (the “Annual Grant”) with an
aggregate grant date fair value of approximately $75,000.  The Annual Grant
shall consist of (i) a restricted stock unit award with respect to the
Corporation’s common stock with a grant date fair value of approximately $37,500
(the “Annual RSU Grant”) and (ii) a non-qualified stock option award with
respect to the Corporation’s common stock with a grant date fair value of
approximately $37,500 (the “Annual Option Grant”), which Annual Option Grant
shall have an exercise price equal to the closing price of the Corporation’s
common stock on the grant date on the applicable exchange or market on which its
common stock is listed as of such date.  The Annual RSU Grant shall vest in
twelve (12) substantially equal installments on each three-month anniversary of
the grant date, subject to continued Board service through the applicable
vesting date.  The Annual Option Grant shall vest in thirty-six (36)
substantially equal installments on each monthly anniversary of the grant date,
subject to continued Board service through the applicable vesting date.

 

Each outstanding, unvested equity award issued pursuant to the Initial Grant or
an Annual Grant will automatically accelerate and vest in full on the date on
which (i) an Outside Director ceases to be an Outside Director due to his or her
death or disability or (ii) an Outside Director stands for re-election but is
not re-elected to the Board.

 



2

--------------------------------------------------------------------------------